Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-15 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki (US 20040163951).

As to claim 1, Iseki discloses a process chamber comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body having a surface facing the substrate support (figure 2: target 3 facing substrate);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron comprising magnets having ends facing the sputter target that define a plane that is tilted at an acute angle with respect to the sputtering target (figure 9: showing magnets 95 and 105 with ends facing target 3, and forming an angle ‘theta’ with respect to target [theta shown as backing plate angle with respect to target, but backing plate plane and magnet ‘top’ plane is parallel]).
As to claim 2, Iseki discloses a backing plate coupled to the magnets (figure 2: base [backing plate] 8).
As to claim 3, Iseki discloses a connector disposed over the backing plate (figure 2: member [connector] 16 connecting base 8 to rotary shaft 11).
As to claims 4-6, Iseki discloses a motor configured to move the magnetron along an axis of rotation during operation (figure 2: rotation controller [motor] 12).
As to the rotation being continuous or discrete, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).   Iseki explicitly discloses continuous motion (paragraph 54).  However, 
As to claim 7, Iseki discloses a process chamber comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body having a surface facing the substrate support (figure 2: target 3 facing substrate);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron having a backing plate having a longitudinal direction that is tilted at a first acute angle with respect to the surface of the sputtering target (figure 9: base [backing plate] 8 holding the magnets and tilted at an angle ‘theta’ with respect to the target surface).

As to claim 10, Iseki discloses a plurality of magnets coupled to the backing plate (figure 9: magnets 95 and 105).

As to claim 11, Iseki discloses a process chamber for use with a sputtering target comprising:
A chamber body (figure 9: vacuum chamber 2);
A substrate support disposed in the chamber body (figure 9: anode [substrate support] 6 for substrate 5);
A sputtering target disposed in the chamber body (figure 2: target 3);
A magnetron disposed over the sputtering target (figure 2: magnets 95 and 105);
The magnetron comprising magnets having ends facing the sputter target that define a plane that is tilted at an acute angle with respect to the sputtering target (figure 9: showing magnets 95 and 105 with ends facing target 3, and forming an angle ‘theta’ with respect to target [theta shown as backing plate angle with respect to target, but backing plate plane and magnet ‘top’ plane is parallel]).

 As to claim 12, Iseki discloses a backing plate coupled to the magnets (figure 2: base [backing plate] 8).
As to claim 13, Iseki discloses a connector disposed over the backing plate (figure 2: member [connector] 16 connecting base 8 to rotary shaft 11).
As to claim 14, Iseki discloses the connector is positioned in the center [symmetric longitudinally] of the backing plate (figure 2: showing central location of member 16 aligned with central rotation axis [dotted line, unlabeled]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iseki.
As to claims 8 and 15, Iseki discloses use of a slant angle of 5 to 15 degrees to obtain the desired effect of increased target usage efficiency (paragraph 100; figure 5; paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an angle of about 0.3 degrees to about 5 degrees, because Iseki explicitly discloses an overlapping range as about 5 degrees intersects with the disclosed range starting with 5 degrees.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iseki as applied to claim 7 above, and further in view of Wang (US 20200105511).
As to claim 9, Iseki discloses a magnetron system for a sputtering apparatus in which the magnet structure is angled with respect to the target to a range of angles, as discussed above, but is silent as to the angle being about 1 to 2 degrees.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use angles between 0 and 2 degrees, as disclosed by Wang, in the system of Iseki, because this allows for increased uniformity without structural contact (Wang at paragraphs 34 and 36).



Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794